Peters, J.
(concurring in part and dissenting in part). As the majority notes, since this matter involves a motion to dismiss for failure to state a cause of action (see CPLR 3211 [a] [7]), we must liberally construe the pleadings, grant petitioners the benefit of each favorable inference, and limit our review to a determination as to whether the facts they allege fall within a knowable legal theory (see Leon v Martinez, 84 NY2d 83, 88 [1994]). Applying this standard of review, Supreme Court permitted petitioners’ separation of powers claim to proceed under two theories: (1) that the diminished actual value of their compensation impacted judicial independence by forcing judges to prematurely abandon their positions and (2) that a motivating force behind stagnant judicial compensation was retaliation for recent court rulings.
Given the early prediscovery phase of this litigation, I agree *127with Supreme Court that petitioners sufficiently pleaded a viable separation of powers claim. Mindful that only the judicial branch is constrained by strict limitations on outside income (see 22 NYCRR 100.4) and that “[permitting the governmental branch holding the purse strings to evaluate the performance of the judiciary and dole out pay based on those evaluations . . . strikes at the heart of judicial independence” (Matter of Kelch v Town Bd. of Town of Davenport, 36 AD3d 1110, 1112 [2007]), I believe Supreme Court properly resolved all claims before it and would affirm.
Rose, Lahtinen and Kane, JJ., concur with Mercure, J.E; Peters, J., concurs in part and dissents in part in a separate opinion.
Ordered that the judgment is modified, on the law, without costs, by reversing so much thereof as partially denied respondents’ motion to dismiss the petition; motion granted in its entirety and petition dismissed; and, as so modified, affirmed.